ACCEPTED
                                                                                        05-13-01653-cv
                                                                              FIFTH COURT OF APPEALS
                                                                                       DALLAS, TEXAS
                                                                                  2/2/2015 10:23:55 AM
                                                                                             LISA MATZ
                                                                                                 CLERK

                              No. 05-13-01653-CV

THOMAS ALLEN POWELL d/b/a      §                         IN THE FIFTH
                                                                   FILED IN
ARCHITECTURE UNLIMITED, et al. §                            5th COURT OF APPEALS
                                                                DALLAS, TEXAS
    Appellants                 §
                                                            2/2/2015 10:23:55 AM
                               §                         COURT OF    APPEALS
                                                                  LISA MATZ
v.                             §                                    Clerk
                               §
PENHOLLOW, INC., et al.        §
    Appellees                  §                         DALLAS, TEXAS


   APPELLANTS’ AGREED MOTION TO RESET ORAL ARGUMENT

      Appellants ask the Court to reset oral argument.

                               A. INTRODUCTION

      1. Appellants are Thomas Allen Powell d/b/a Architecture Unlimited and J.

Keith Webb; Appellees are Penhollow, Inc., John O. Penhollow, and Yvonne L.

Penhollow.

      2. This appeal is set for oral argument on February 4, 2015 at 3:00 p.m.

      3. Appellees agree and are unopposed to the relief sought in this motion.

                      B.    ARGUMENT & AUTHORITIES

      4. The Court has authority under Texas Rule of Appellate Procedure 10.5(c)

to reset oral argument.

      5. Appellants ask the Court to reset oral argument in this case because

attorney and party J. Keith Webb cannot attend oral argument on the date presently

scheduled for argument.
        6. Mr. Webb’s mother-in-law, Judith Seba, passed away on January 31,

2015.     A memorial service is planned for Wednesday, February 4, 2015.

Consequently, Mr. Webb will be unavailable to attend oral argument on that date.

        7. Appellant’s attorney is a shareholder of The Miller Law Firm. No other

attorney in the firm is able to argue this case because no other attorney is familiar

with the facts of the case or issues on appeal.

        8. Oral argument is necessary for the proper presentation of this case

because it will facilitate the Court’s understanding of the underlying factual

scenario and multitude of legal issues raised on appeal.

        9. No motion to reset oral argument has been sought or granted in this case.

        10.Appellant’s counsel has pre-planned events that will require him to be

out of town on March 4 & 5, March 24 – 30, and May 14 & 15, 2015 and would

preclude him from attending oral argument on those dates.

                                 C. CONCLUSION

        11. Appellants respectfully request oral argument be reset to a later date to

allow Appellant’s counsel to attend and present argument.

                                    D.     PRAYER

        12. For these reasons, Appellants ask the Court to grant this motion and to

reschedule the oral argument in this case to a later date and time.

APPELLANTS’ AGREED MOTION TO RESET ORAL ARGUMENT                               PAGE 2
CASE NO. 05-13-01653-CV
                                             Respectfully submitted,
                                             The Miller Law Firm


                                             /s/ J. Keith Webb
                                             J. Keith Webb
                                             kwebb@tmlfpc.com
                                             Texas Bar No. 00791892
                                             3811 Turtle Creek Blvd., Suite 1950
                                             Dallas, Texas 75219
                                             (469) 916-2552 Telephone
                                             (469) 916-2555 Fax

                                             Attorney for Appellant
                                             Thomas Allen Powell d/b/a
                                             Architecture Unlimited and
                                             Pro Se


                      CERTIFICATE OF CONFERENCE

     I certify that I have conferred with D. Ray Murphy, counsel for Appellees,
on February 2, 2015 and he has agreed and is unopposed to the foregoing
Appellants’ Agreed Motion to Reset Oral Argument.


                                             /s/ J. Keith Webb
                                             J. Keith Webb




APPELLANTS’ AGREED MOTION TO RESET ORAL ARGUMENT                            PAGE 3
CASE NO. 05-13-01653-CV
                         CERTIFICATE OF SERVICE

      I certify that a copy of the foregoing Appellants’ Agreed Motion to Reset
Oral Argument was served on Appellees Penhollow, Inc., John O. Penhollow, and
Yvonne L. Penhollow, through counsel of record, D. Ray Murphy, 1700 Redbud
Blvd., Suite 300, McKinney, Texas by electronic service on February 2, 2015.


                                             /s/ J. Keith Webb
                                             J. Keith Webb




APPELLANTS’ AGREED MOTION TO RESET ORAL ARGUMENT                         PAGE 4
CASE NO. 05-13-01653-CV